


EXHIBIT 10.4


AMENDMENT
TO
EMPLOYMENT AGREEMENT




This Amendment to Employment Agreement (this “Amendment”) is made as of the 25th
day of February, 2013 by and between Occidental Petroleum Corporation, a
Delaware corporation (hereinafter referred to as “Employer”), and Donald P. de
Brier (hereinafter referred to as “Employee”).
WITNESSETH


WHEREAS, Employee has been rendering services to Employer, most recently
pursuant to a written agreement between Employee and Employer dated October 9,
2008 (the “Agreement”); and


WHEREAS, the parties now desire to amend the Agreement in certain respects;


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
Employer and Employee hereby agree to amend the Agreement as follows:


1.    Employer and Employee acknowledge that Employee's position now is
Corporate Executive Vice President and Corporate Secretary.


2.    In accordance with the Paragraphs 2 and 9 of the Agreement, the term of
employment under the Agreement is extended to midnight December 31, 2014, unless
terminated prior thereto in accordance with the provisions of the Agreement, or
unless extended by mutual agreement in accordance with Paragraphs 2 and 9 of the
Agreement.


3.    As amended by this Amendment, the Agreement shall continue in full force
and effect for the extended term described in the preceding paragraph. The
provisions of Paragraphs 9 through 14 of the Agreement shall apply to this
Amendment, but with all references to the Agreement being deemed to refer to
this Amendment.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment the day and
year first above written.




 
/s/ DONALD P. DE BRIER
 
 
Donald P. de Brier


 
 
 
 
 
 
OCCIDENTAL PETROLEUM CORPORATION


 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ MARTIN A. COZYN
 
 
 
Martin A. Cozyn,
Executive Vice President - Human Resources





